FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORRAINE ALTHEA WELLS,                           No. 08-57031

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05958-R-SH

  v.
                                                 MEMORANDUM *
FRANKLIN APARTMENTS, Tenants; et
al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Wells’s request for oral argument. See
Fed. R. App. P. 34(a)(2).
       Lorraine Althea Wells appeals pro se from the district court’s judgment in

her action alleging various claims against the Franklin Apartments and/or tenants,

the City of Santa Monica, and Westside Regional Center. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo both the existence of subject

matter jurisdiction, Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir.

2005), and a grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004). We affirm.

       The district court properly dismissed Wells’s claims against the City of

Santa Monica for lack of subject matter jurisdiction because her complaint does not

allege facts to support federal question or diversity jurisdiction against the City.

See Peralta, 419 F.3d at 1068 (“In civil cases, subject matter jurisdiction is

generally conferred upon federal district courts either through diversity

jurisdiction, 28 U.S.C. § 1332, or federal question jurisdiction, 28 U.S.C.

§ 1331.”); see also Vaden v. Discover Bank, 129 S. Ct. 1262, 1272 (2009)

(explaining that section 1331 confers jurisdiction over civil actions “arising under”

federal law and that an action “arises under” federal law only where the plaintiff’s

statement of the claim shows that the claim is based on federal law).

       To the extent that Wells has alleged any causes of action against Franklin

Apartments, the district court properly determined that they were foreclosed by


LSS/Research                               2                                     08-57031
Wells’s prior settlement agreement with the owners. See Marder v. Lopez, 450
F.3d 445, 449-50 (9th Cir. 2006) (discussing release of claims under California

law). To the extent that Wells has alleged any causes of action against the tenants

of Franklin Apartments, she failed to name those individuals and to serve them

with the summons and complaint, so they were never properly made parties to the

action. See Fed. R. Civ. P. 4.

       Wells’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                              3                                   08-57031